Citation Nr: 1016838	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-36 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals, left 
foot injury.

2.  Entitlement to service connection for residuals, right 
knee injury.

3.  Entitlement to service connection for residuals, left 
knee injury.

4.  Entitlement to service connection for residuals, neck 
injury.

5.  Entitlement to service connection for residuals, spine 
injury.

6.  Entitlement to service connection for residuals, left hip 
injury.

7.  Entitlement to service connection for residuals, left 
shoulder injury.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs
ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1973 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

The Board notes that the Veteran was scheduled for a video 
hearing in August 2009 before a Veterans Law Judge, but did 
not appear.  Accordingly, the Board considers the appellant's 
request for a hearing to be withdrawn.  See 38 C.F.R. § 
20.704 (d), (e) (2009). 

The issues of service connection for residuals of right and 
left knee injuries being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a left foot 
disability.

2.  The Veteran has not been diagnosed with a neck 
disability.

3.  The Veteran's arthritis in his back has not been shown to 
be causally or etiologically related to his military service.

4.  The Veteran has not been diagnosed with a left hip 
disability.
5.  The Veteran has not been diagnosed with a left shoulder 
disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have residuals of a left foot injury 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).

2.  The Veteran does not have residuals of a neck injury that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  The Veteran does not have residuals of a spine injury 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).

4.  The Veteran does not have residuals of a left hip injury 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).

5.  The Veteran does not have residuals of a left shoulder 
injury that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2005, before the AOJ's initial adjudication of the claims.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Since the Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and post-service medical 
records.  Accordingly, VA has no duty to assist that was 
unmet.

The Board finds that medical opinions on the questions of 
service connection for residuals of left foot, neck, spine, 
left hip, and left shoulder injuries are not required because 
opinions are only necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  1) competent 
evidence of diagnosed disability or symptoms of disability, 
2) establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, as 
described in detail below, there is insufficient evidence 
establishing that the Veteran has current disabilities, 
suffered in-service events, injuries or diseases, or that his 
claimed disabilities may be associated with his service.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, 
given the standard of the regulation, the Board finds that VA 
did not have a duty to assist that was unmet.

II.  The Merits of the Claims

The Veteran contends that he is entitled to service 
connection for residuals of left foot, neck, spine, left hip, 
and left shoulder injuries in service.  

Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service. 38 C.F.R. § 
3.303(d). Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).  Certain chronic diseases, including 
arthritis, may be presumptively service connected if they 
become manifest to a degree of 10 percent or more within one 
year of leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2009).

Left foot

The Veteran's STRs show no treatment for, or diagnosis of, 
any left foot injury.  His discharge examination dated in 
January 1977 showed abnormal lower extremities, although only 
disabilities of the knees were indicated; no left foot 
abnormality was noted.  The Veteran contends that he injured 
his left foot by being forced to wear boots that were too 
small and that he sprained his ankle in service.

Post-service treatment records show that the Veteran 
complained of persistent left foot pain in August 1999 
following a left ankle sprain four months earlier.  X-rays of 
the left foot were normal.  The Veteran also complained of 
foot pain in December 2000, which his doctor attributed to 
wearing shoes that were too tight.  None of the Veteran's 
post-service treatment records show any diagnosis of any left 
foot disability, nor do any of them indicate that any 
complaints of pain are the result of his military service.

Here, there is no competent medical evidence of record 
showing that the Veteran has been diagnosed with any left 
foot disability at any time during this appeal.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed, or that he 
at least had such a disability as some time during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  In other words, the evidence must show that 
the Veteran currently has the disability for which benefits 
are being claimed.  Here, there is no competent medical 
evidence that the Veteran has a left foot disability. 

The Board acknowledges the Veteran's contention that the pain 
he felt 30 years after service is similar to the pain he felt 
in service.  The Veteran is competent to testify regarding 
pain.  Competent testimony is limited to that which the 
witness has actually observed, and is within the realm of his 
personal knowledge; such knowledge comes to a witness through 
use of his senses, that which is heard, felt, seen, smelled 
or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
the Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 2001).  As noted 
above, there is no medical evidence of a current disability.  
Without evidence of a current disability, the analysis ends, 
and service connection cannot be awarded.  Degmetich, at 
1333.

Neck 

The Veteran's STRs show that the Veteran complained of a sore 
neck in February 1975.  He was diagnosed with a slight muscle 
strain; x-rays were within normal limits.  The Veteran was 
seen for several days in February 1975 because of his neck.  
His discharge examination in January 1977 showed normal 
spine; no neck disabilities were noted.

Post-service treatment records do not show any treatment for, 
or diagnosis of, any neck disability.  

Here, there is no evidence that the Veteran has been 
diagnosed with any neck disability at any time during this 
appeal, or at any time post-service.  As noted above, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich, supra.  Evidence must show that the 
Veteran currently has the disability for which benefits are 
being claimed, or that he at least had such a disability as 
some time during the pendency of the claim.  McClain, supra.  
In other words, the evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.  Here, there is no competent medical evidence that 
the Veteran has a neck disability.  Without evidence of a 
current disability, the analysis ends, and service connection 
cannot be awarded.  Degmetich, at 1333.

Although the Veteran did have a slight muscle strain of the 
neck in service, without evidence of a current disability, 
there can be no nexus to his in-service complaints.  No 
continuity of symptomatology or chronicity of a muscle strain 
has been shown.  Accordingly, service connection is not 
warranted.

Spine

The Veteran's STRs show no treatment for, or diagnosis of, 
any spine disability.  The Veteran contends that his spine 
hurt in service at the same time that his neck hurt.  His 
STRs dated in February 1975 that show treatment for his neck 
do not indicate any complaints related to the spine.  X-rays 
of the lumbar spine at that time were within normal limits.  
His discharge examination in January 1977 showed a normal 
spine.

Post-service treatment records show that the Veteran 
complained of back pain after his back gave out in July 2001.  
He was diagnosed with a back strain with muscle spasm.  It 
was reported to be a longstanding recurrent problem.  X-rays 
of the lumbar spine in March 2003 showed degenerative 
arthritic changes.  The Veteran complained of chronic back 
pain with recent exacerbation in April 2003.  None of  the 
Veteran's post-service treatment records indicate that the 
Veteran's back problems were related to his military service. 

Here, although there is evidence of a current disability, 
arthritis, the Veteran's service records do not show any 
event, injury, or disease to his back.  The Board 
acknowledges the Veteran's contention that when he injured 
his neck in service, he also hurt his back.  However, even if 
the Veteran did have back pain at that time in service, no 
nexus between his current back disability and his service 
have been shown.  As noted above, his discharge examination 
showed a normal spine, and x-rays of the lumbar spine in 
February 1975 were within normal limits.  There is no 
competent medical evidence prior to 2001 that shows any 
complaints related to the Veteran's back.  

The Court has indicated that normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  Thus, the lack of any objective 
evidence of continuing back complaints, symptoms, or findings 
for more than 20 years between the period of active service 
and his claim for service connection is itself evidence which 
tends to show that this disability did not have its onset in 
service or for many years thereafter.  A presumption of 
service incurrence for arthritis may not be made as there is 
no indication of any arthritis prior to 2003, many years 
after service.  38 C.F.R. §§ 3.307, 3.309.

The Board notes that even though the Veteran's back pain was 
reported to be a longstanding recurrent problem in July 2001, 
the Veteran did not report any in-service injury, nor do the 
private treatment records attribute his complaints to his 
military service.  In sum, without evidence of any nexus 
between the Veteran's current back disability and his in-
service neck complaints, service connection is not warranted.

Left hip

The Veteran's STRs show no treatment for, or diagnosis of, 
any left hip disability.  His discharge examination in 
January 1977 did not show any left hip disabilities.  The 
Veteran contends that he injured his left hip when he fell 
from the roof of a radio van at Camp Lejuene.  He contends 
that he did not report the injury in service.

Post-service treatment records do not show any complaints 
related to his left hip, or any treatment for a left hip 
disability.  In connection with a hernia repair, the Veteran 
had a CT scan of the pelvis in October 2004.  The scan showed 
that the pelvis was within normal limits; there were no 
osseous fractures identified.

Here, there is no evidence that the Veteran has been 
diagnosed with any left hip disability at any time during 
this appeal, or at any time post-service.  As noted above, 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich, supra.  Evidence must show that the 
Veteran currently has the disability for which benefits are 
being claimed, or that he at least had such a disability as 
some time during the pendency of the claim.  McClain, supra.  
In other words, the evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.  Here, there is no competent medical evidence that 
the Veteran has a left hip disability.  Without evidence of a 
current disability, the analysis ends, and service connection 
cannot be awarded.  Degmetich, at 1333.  Although the Veteran 
has contended that he injured his left hip in service, 
without evidence of a current disability, there can be no 
nexus to his military service.  Service connection is not 
warranted.

Left shoulder

The Veteran's STRs show no treatment for, or diagnosis of, 
any left shoulder disability.  His discharge examination in 
January 1977 showed normal upper extremities.  The Veteran 
contends that he injured his left shoulder at the same time 
that he injured his left hip, by falling off of a radio van.

Post-service treatment records show that the Veteran 
complained of left arm pain in October 2004 after he fell out 
of his truck and landed on his arms, chest, and abdomen.  No 
left shoulder disability was diagnosed at that time.  No 
other post-service medical records show any complaints 
related to the left shoulder, or any diagnosed left shoulder 
disability.

Here, there is no evidence that the Veteran has been 
diagnosed with any left shoulder disability at any time 
during this appeal, or at any time post-service.  As noted 
above, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich, supra.  Evidence must 
show that the Veteran currently has the disability for which 
benefits are being claimed, or that he at least had such a 
disability as some time during the pendency of the claim.  
McClain, supra.  In other words, the evidence must show that 
the Veteran currently has the disability for which benefits 
are being claimed.  Here, there is no competent medical 
evidence that the Veteran has a left shoulder disability.  
Without evidence of a current disability, the analysis ends, 
and service connection cannot be awarded.  Degmetich, at 
1333.  Although the Veteran has contended that he injured his 
left shoulder in service, without evidence of a current 
disability, there can be no nexus to his military service.  
Therefore, service connection is not warranted.

III.  Other Considerations

The Board acknowledges the Veteran's belief that he has 
residuals of left foot, neck, spine, left hip, and left 
shoulder injuries related to his military service.  However, 
there is no evidence of record showing that the Veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2009).  
Consequently, the Veteran's own assertions as to diagnosis 
and etiology of a disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claims.  The Veteran does not 
residuals of left foot, neck, spine, left hip, or left 
shoulder injuries that are traceable to disease, injury, or 
event incurred in or aggravated during active military 
service.



ORDER

Entitlement to service connection for residuals, left foot 
injury is denied.

Entitlement to service connection for residuals, neck injury 
is denied.

Entitlement to service connection for residuals, spine injury 
is denied.

Entitlement to service connection for residuals, left hip 
injury is denied.

Entitlement to service connection for residuals, left 
shoulder injury is denied.


REMAND

The Board finds that further development is needed with 
regards to the claims for service connection for residuals of 
right and left knee injuries.  

The Veteran's STRs show complaints of bilateral knee pain in 
June 1976, July 1976, and September 1976.  In September 1976 
the Veteran was diagnosed with bilateral chondromalacia.  His 
discharge examination in January 1977 also shows a diagnosis 
of bilateral chondromalacia.  The Veteran has indicated that 
he currently seeks chiropractic treatment for his knees from 
R.H., M.D.  There are no records from Dr. R.H. in the claims 
file.  The Board therefore finds that a remand is necessary 
to obtain the records from Dr. R.H.  

Additionally, if any of the records obtained show a diagnosis 
of right or left knee disabilities, a VA examination should 
be scheduled to determine whether any currently diagnosed 
disabilities are related to his in-service diagnosis of 
bilateral chondromalacia.



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess additional 
records pertinent to his right and left 
knee claims.  The records sought should 
include any medical records from Dr. R.H.  
With any necessary authorization from the 
Veteran, the AOJ should attempt to obtain 
and associate with the claims file any 
medical records identified by the Veteran 
that have not been secured previously.  If 
the AOJ is unsuccessful in obtaining any 
medical records identified by the Veteran, 
it should inform him and his 
representative of this and ask them to 
provide a copy of additional medical 
records they may have obtained on their 
own that have not been secured previously.

2.  If, and only if, the obtained medical 
records show a diagnosis of a right and/or 
left knee disability, the AOJ should 
schedule the Veteran for an orthopedic 
examination to determine the nature and 
etiology of each knee disability.  The 
examiner must review the file, including 
references to knee pain and the diagnosis 
of bilateral chondromalacia in the service 
records, and offer an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of approximately 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any diagnosed knee 
disability is related to his military 
service.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  A 
complete rationale should be given for all 
opinions and conclusions expressed.  All 
indicated tests should be conducted and 
those reports should be incorporated into 
the examinations and associated with the 
claims file.  The AOJ should ensure that 
the examination report complies with this 
remand and answers the questions presented 
in the AOJ's examination request.  If any 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claims, to include denial.  See 
38 C.F.R. § 3.655 (2009).

3. After undertaking any other development 
deemed appropriate, the AOJ should 
consider the issues remaining on appeal in 
light of all information or evidence 
received. If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


